Citation Nr: 0736653	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Oakland, Florida which denied service connection for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record establishes a 
causal connection between the veteran's hearing loss and 
active service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1154, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service, 38 C.F.R. § 3.303(d), as well as for 
disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

"Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records alone." 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). Lay 
evidence may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence. See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  King v. Brown, 5 Vet. 
App. 19, 21 (1993) (claimant's evidentiary assertions must be 
accepted as true for purpose of determining whether claim is 
well grounded except when the evidentiary assertion is 
inherently incredible).

Analysis

The veteran has asserted that he sustained hearing loss as a 
result of noise exposure while serving in the Navy.   The 
veteran reported being trained in gunnery and participating 
in numerous battles aboard the U.S.S. Brooklyn.   
Specifically, the veteran claims he was exposed to the noise 
of thousands of rounds of five and six inch artillery fire.    

A review of service medical records does not indicate that 
the veteran was diagnosed or treated for issues related to 
hearing while in active military service.  However, service 
records do corroborate that the veteran served as a gunner 
aboard the U.S.S. Brooklyn and received the American Area 
Campaign Ribbon, the Victory Medal, and the European-African-
Middle Eastern Area Award.  

Post-service the veteran has submitted a letter from his 
private physician.  Dated August, 2005, the physician stated:
[The veteran] has had approximately 
thirty years of hearing loss that has 
resulted in having hearing aids in the 
past...He was in the military, World War II 
in the US Navy aboard a cruiser, at which 
time he was exposed to eight and six inch 
guns.  He has not used firearms as a 
private citizen.  He has had no other 
infections or problems with his ears.  He 
has had no other exposure to excess noise 
over the years.  Now, with his profound 
hearing loss and tinnitus, it is more 
likely than not that his hearing loss was 
contributed to initially by his exposure 
during World War II.  

A VA examination was conducted in May of 2005.  The examiner 
provided "certification that language difficulties or other 
problems made the combined use of puretone average and speech 
discrimination inappropriate:  hearing test could not be 
completed due to non-organic tendencies and inconsistent 
responds (sp)."  

An additional VA examination was attempted by a different 
audiologist in April of 2006.  The examiner reported 
"testing incomplete due to inability to obtain consistent 
responses" and recommended that the "vet either be re-
tested by another audiologist or be referred...to determine 
threshold estimate."  

The Board finds that the history of noise exposure as 
reported by the veteran is plausible and otherwise supported 
by service records.  As such, it must be accepted as true.   
The Board notes that the veteran has produced a statement 
from his physician which offers an opinion that the veteran's 
hearing loss is more likely than not related to military 
service.   There is no medical evidence to the contrary.     

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102. When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Therefore the Board finds that, based upon the nature of the 
veteran's duties in service and the opinion from his treating 
physician, and granting the veteran the benefit of the doubt, 
service connection for bilateral hearing loss is in order.    




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.   



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


